El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
La apelación interpuesta en este caso es frívola. Rafael Ramos Acosta y Julia Santana Giménez obtuvieron en la Corte Municipal de Caguas una sentencia contra sus arren-datarios Cipriano Manrique y Marcelino A. Sola, por la suma de $180. El término para'apelar a la. Corte de Distrito de Llumacao venció sin que ninguno de los demandados inter-pusiera apelación. Posteriormente el demandado Cipriano Manrique presentó a la Corte de Distrito de Humacao una solicitud de certiorari contra la Corte Municipal de Caguas. Celebrada la vista de dicho auto la corte anuló debidamente *181el mismo. Los únicos fundamentos que había para su expe-dición fueron que la corte municipal. había procedido inde-bidamente al juicio sin haber dictado previamente sentencia en rebeldía contra el demandado Marcelino A. Sola, que se le citó sin que compareciera, y que la corte municipal impro-piamente ordenó que fuera anotada la rebeldía después de celebrado el juicio y antes de dictarse sentencia.
Ambos demandados fueron notificados de las diligencias. La corte municipal señaló día para la celebración del juicio, oyó las pruebas, quedó el caso sometido a su consideración y estando pendiente su resolución anotó la rebeldía del de-mandado Marcelino A. Solá. La corte de distrito expresó correctamente que la acción de la corte municipal al anotar la rebeldía después de celebrado el juicio en vez de hacerlo con anterioridad al mismo era una mera informalidad que no lesionaba a los derechos del peticionario que compareció ante el tribunal inferior y que pudo muy bien haber inter-puesto apelación. Convenimos además con el juez de dis-trito en que sólo puede ejercitarse el recurso de certiorari cuando la apelación no facilita un remedio rápido y adecuado. Aramburu v. Górdova, 17 D. P. R., 948.
De igual modo opinamos que la acción tomada por la corte municipal constituyó meramente una informalidad y no un defecto del procedimiento que pueda dar derecho a que se invoque la ley de certiorari.
Podría uno estar en duda de qué perjuicio posible podía alegar el apelante. Sostiene éste que la obligación era man-comunada y no solidaria y que la sentencia debió haberse dictado contra cada uno de los arrendatarios por la mitad de la suma de conformidad con los artículos 1104 y 1105 del Código Civil. En primer lugar, suponiendo que el prin-cipio consignado en estos artículos es de aplicación al arren-damiento, ésta es una cuestión substancial y no de procedi-miento. En segundo lugar de los autos aparece que esta cuestión no fué promovida en la corte municipal por el peti-cionario ni se ha hecho ningún esfuerzo con el fin de que *182fuera modificada dicha sentencia. En tercer lugar, habién-dose dictado la sentencia surgiría la presunción de que la la obligación era solidaria y no mancomunada y de que así quedó demostrado por la prueba.
Debe confirmarse la sentencia.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.